Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent application 17180055 filed on 2/19/2021. This application claims priority to Korean patent application KR10-2020-0021271 filed in 2/20/2020. 
	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1 and 19 are independent claims. 

Drawings
	The drawings filed on 2/19/2021 have been accepted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being by anticipated by U.S. Pre-grant Publication 20160210602(Siddique).

1. A method for evaluating a content through an instant messaging application performed by at least one processor, the method comprising: 
sharing a screen of a user terminal associated with a first user account, through a chat room of the instant messaging application in which a plurality of user accounts comprising the first user account participate; (See Siddique at Figs. 19 and 20 and [0207]-[0208] Where a shared screen environment with multiple users is utilized wherein “users are able to engage in an interactive chat session with one or more other users.”)
selecting at least one content that is included in the shared screen; (See Siddique at [0207] where “users can view the contents of each other's shopping carts, shopping lists, wishlists, fitting rooms, user models, and share audio play lists and other resources.” It is disclosed in the same paragraph that users may select stores to shop from. The contents of any user’s cart teaches the limitation of selecting a content in the shared screen of Fig. 20. )
outputting the selected at least one content through the chat room; and 
receiving, through the chat room, an evaluation of the at least one content from at least one user account among the plurality of user accounts. (See again Siddique at [0207] where it is stated that the user group “can set and view shared ratings, feedback, comments and other user-specified information regarding a product. They can mark items with user tags that can be shared between members of the shopping trip.”).



2. Siddique discloses the limitations of Claim 1.
Siddique discloses a limitation wherein the selecting the at least one content comprises: receiving an input that selects the at least one content from among a plurality of contents included in the shared screen; and 
extracting the at least one content based on a position of the input on the shared screen. (See [0207] generally where many selections are discussed including shopping locations and items. Fig. 20 show the environment to be a user interface which are know to use the locations of items as a means of selection through user inputs.)

3. Siddique discloses the limitations of Claim 2.
Siddique discloses wherein the receiving the input comprises receiving the input from the at least one user account among the plurality of user accounts that participate in the chat room. (See Siddique at [0207] where it is stated that “[t]he shopping trip feature allows two or more users to collaborate while shopping online. This may entail limited or full sharing of account resources for the duration of the shopping trip.”)

4. Siddique discloses the limitations of Claim 1.
Siddique discloses wherein the outputting the selected at least one content through the chat room comprises: collecting information associated with the selected at least one content; and outputting the selected at least one content and the collected information associated with the at least one content together. (See Siddique at [0207] where it is stated that the collaborative shoppers “can mark items with user tags that can be shared between members of the shopping trip. Additionally, users can shop in collaborative environments wherein, in an exemplary embodiment, users can agree on a selected virtual mall environment and browse virtual stores and items concurrently.” It is also stated that “[u]sers can acquire different product views, and examine products in 3D.” This is consistent with the collection and display of related material to a shared item.)

5. Siddique discloses the limitations of Claim 4.
Siddique discloses  wherein the shared screen is a first shared screen, and the selected at least one content is a first content included in the first shared screen, and the outputting the selected at least one content through the chat room comprises outputting the first content and the information associated with the first content together. (This limitation is believed to be taught by the materials cited in the rejection of Claim 4.)

6. Siddique discloses the limitations of Claim 5.
Siddique discloses  wherein the receiving the evaluation of the at least one content comprises receiving, from the at least one user account, an input indicative of preferences of the plurality of user accounts for the first content over one or more other contents included in the shared screen. (See Siddique at [0207] where it is stated that the users may “set and view shared ratings, feedback, comments and other user-specified information regarding a product.”)



7. Siddique discloses the limitations of Claim 5.
Siddique discloses  wherein the selecting the at least one content that is included in the shared screen comprises selecting a second content included in a second shared screen that is displayed through the chat room subsequent to the first shared screen, and the outputting the selected at least one content through the chat room comprises outputting the selected second content and the information associated with the second content together. (See Siddique at [0208] where the following is stated: “Users can choose to display the views of all members, which will appear on a split-window screen in an exemplary embodiment. Alternatively, they can choose to display a specific member's view on their screen or return to their own view. Members on a shopping trip can switch between views 244 of individual members browsing the common environment or product 243.” )

9. Siddique discloses the limitations of Claim 4.
Siddique discloses wherein the collecting the information associated with the selected at least one content comprises recognizing a text associated with the at least one content on the shared screen. (See Siddique at [0284] where it is stated “This may be accomplished by converting speech to text and then text to picture [60] and then going from picture to model [3].” This is held to minimally teach the recognition of text associated with content on a shared screen.)



10. Siddique discloses the limitations of Claim 4.
Siddique discloses wherein the collecting the information associated with the selected at least one content comprises searching for the information associated with the at least one content using the selected at least one content on a network. (See Siddique at [0282] where regarding the display in Fig. 20, the following is stated: “Users can direct any signal to 243—video, audio, speech, text, image, including screen capture, i.e., they may specify a region of the screen that they wish to share in 243, which could include the entire desktop screen.”)

11. Siddique discloses the limitations of Claim 1.
Siddique discloses wherein the sharing the screen comprises: receiving an input indicative of the screen sharing by the first user account in the chat room; and
 displaying the screen associated with the first user account in at least a portion of the chat room. (See Siddique at [0282] where regarding the display in Fig. 20, the following is stated: “Users can direct any signal to 243—video, audio, speech, text, image, including screen capture, i.e., they may specify a region of the screen that they wish to share in 243, which could include the entire desktop screen.”))

12. Siddique discloses the limitations of Claim 1.
Siddique discloses wherein the sharing the screen comprises sharing a video that is captured by a camera of the user terminal, through the chat room, during a video call between the plurality of user accounts. (See Siddique at [0291] where it is stated that “[u]sers may watch live video content of their friend on their mobile device from their location. They may interact with each other via an overlaid whiteboard display and its accompanying collaborative tools as described with reference to FIG. 20.”)

17. Siddique discloses the limitations of Claim 1.
Siddique discloses further comprising providing an evaluation history comprising evaluations of the selected at least one content and the received at least one content through the chat room. (See [0249] where sharing activity history is disclosed.)

18. Siddique discloses the limitations of Claim 1.
Siddique discloses a non-transitory computer-readable recording medium storing instructions for executing the method for evaluating the content. (See Siddique at [0102] where recorded media is disclosed.)

19. A system for evaluating a content through an instant messaging application, comprising: 
a communication interface; (See Siddique 
a memory configured to store computer readable instructions; and 
at least one processor configured to execute the computer readable instructions to: 
control the communication interface to share a screen of a user terminal associated with a first user account, through a chat room of the instant messaging application in which a plurality of user accounts comprising the first user account participate; (See Siddique at Figs. 19 and 20 and [0207]-[0208] Where a shared screen environment with multiple users is utilized wherein “users are able to engage in an interactive chat session with one or more other users.”)
select at least one content that is included in the shared screen and output the selected at least one content through the chat room; and (See Siddique at [0207] where “users can view the contents of each other's shopping carts, shopping lists, wishlists, fitting rooms, user models, and share audio play lists and other resources.” It is disclosed in the same paragraph that users may select stores to shop from. The contents of any user’s cart teaches the limitation of selecting a content in the shared screen of Fig. 20. )
control the communication interface to receive, from at least one user account, an evaluation of the at least one content among the plurality of user accounts. (See again Siddique at [0207] where it is stated that the user group “can set and view shared ratings, feedback, comments and other user-specified information regarding a product. They can mark items with user tags that can be shared between members of the shopping trip.”).

20. Siddique discloses the limitations of Claim 19.
Siddique discloses wherein the at least one processor is further configured to collect information associated with the selected at least one content, and output the selected at least one content and the collected information associated with the at least one content together. (See Siddique at [0207] where it is stated that the collaborative shoppers “can mark items with user tags that can be shared between members of the shopping trip. Additionally, users can shop in collaborative environments wherein, in an exemplary embodiment, users can agree on a selected virtual mall environment and browse virtual stores and items concurrently.” It is also stated that “[u]sers can acquire different product views, and examine products in 3D.” This is consistent with the collection and display of related material to a shared item.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Siddique.
8. Siddique discloses the limitations of Claim 7.
Siddique discloses wherein the receiving the evaluation of the at least one content comprises receiving, from the at least one user account, an input indicative of preferences of the plurality of user accounts for at least one of the first content or the second content over one or more other contents included in the shared screen. (See Siddique at [0279] where disclosed is collaborative decision making, incorporating user preferences and sharing them with friends)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine the shopping embodiment of Siddique and the movie selection embodiment. The motivation to do so would have been that the shopping embodiment specifically employs comments and feedback it would be logical to implement the collaborative decision making algorithm as regarding a purchase item, in a joint shopping context as presented also by Siddique. 

13. Siddique discloses the limitations of Claim 1.
Siddique discloses wherein the outputting the selected at least one content through the chat room comprises: 
when a plurality of contents are selected on the shared screen, automatically generating an evaluation candidate list comprising the selected plurality of contents; and 
sharing the generated evaluation candidate list through the chat room. (This limitation is held to be taught by a vote and providing the functionality necessary for one to take place in a chat room environment. See Siddique at [0279] where the functionality to carry out a vote.)
 Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine the shopping embodiment of Siddique and the movie selection embodiment. The motivation to do so would have been that the shopping embodiment specifically employs comments and feedback it would be logical to implement the collaborative decision making algorithm as regarding a purchase item, in a joint shopping context as presented also by Siddique on movies is provided.



14. Siddique discloses the limitations of Claim 13.
Siddique discloses further comprising: 
selecting one or more contents from among the plurality of contents included in the evaluation candidate list; and generating a final evaluation candidate list comprising the selected one or more contents, wherein the sharing the generated evaluation candidate list through the chat room comprises sharing the final evaluation candidate list in the chat room. (See again Siddique at [0297] where it is stated that “the system would then tally the votes and give the answer/option/decision that received the maximum votes. The system may also incorporate general information about the subject of decision in order to make recommendations.”)

15. Siddique discloses the limitations of Claim 13.
Siddique discloses wherein the receiving the evaluation of the at least one content comprises receiving a voting result for the plurality of contents included in the evaluation candidate list shared in the chat room, and the method for evaluating the content further comprises sharing the voting result for the plurality of contents through the chat room. (See again Siddique at [0297] where it is stated that “the system would then tally the votes and give the answer/option/decision that received the maximum votes. The system may also incorporate general information about the subject of decision in order to make recommendations.”)



16. Siddique discloses the limitations of Claim 13.
Siddique discloses wherein the sharing the generated evaluation candidate list through the chat room comprises providing to the plurality of user accounts included in the chat room through a link associated with the chat room. (See Siddique at [0175] where “[t]he asynchronous mode does not require that other shoppers the user wishes to collaboratively shop with, be online. The user can share images, videos, reviews and other links (of products and stores for instance) they wish to show other users (by dragging and dropping content into a share folder in an exemplary embodiment)” See also Siddique at [0203] where invites are disclosed.). 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine the shopping embodiment of Siddique and the linking embodiment. The motivation to do so would have been more easily adding users to the shared environment.


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20210409354-A1 12-2021 JANG; Hyukjae
US-20050027612-A1 02-2005 Walker, Jay S.
US-20090177695-A1 07-2009 Mahajan; Sameer S.
US-20140351082-A1 11-2014 LOWINGER; Jack
US-20150324878-A1 11-2015 SHORTER; DARRYL WAYNE
US-20070198744-A1 08-2007 Wensley; Paul
US-20130218949-A1 08-2013 Jakobson; Gabriel
US-20120185355-A1 07-2012 Kilroy; Karen S.
US-20130296046-A1 11-2013 Mianji; Marty
US-20150254748-A1 09-2015 Gao; Chun Yang
US-20140176565-A1 06-2014 Adeyoola; Tom
US-20130254648-A1 09-2013 Amacker; Matthew W.
US-20160125507-A1 05-2016 Bueno Lobl; Lorena
US-20100017307-A1 01-2010 Barbour; Beau
US-20130249937-A1 09-2013 Amacker; Matthew W.
US-20100299616-A1 11-2010 Chen; Roger D.
US-20130054328-A1 02-2013 Chavie; Richard
US-20060122895-A1 06-2006 Abraham; Subil M.
US-20080183819-A1 07-2008 Gould; Helen M.
US-20150286829-A1 10-2015 Amacker; Matthew Warren
US-11501325-B2 11-2022 Kalin; Robert

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN K SHREWSBURY/Examiner, Art Unit 2175
12/3/2022


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175